Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page1of8

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
IN RE: CASE NO. 8:18-BK-06677-MGW
CHAPTER 7
BRUCE FARLOW,
DEBTOR. /

 

AMENDMENT TO SCHEDULE E/F; AMENDED SUMMARY OF ASSETS AND LIABILITIES
AND NOTICE OF SERVING NOTICE OF BANKRUPTCY CASE, MEETING OF CREDITORS
AND DEADLINES

COMES NOW, BRUCE FARLOW,, the Debtor(s) in the above bankruptcy who hereby files this
Amendment to Schedule E/F as follows:

Choice Recovery Inc.
1550 Old Henderson Road, Suite S100
Columbus, OH 43220-3662

Consideration of Claim: Collection agency for Heart Rhythm Consultants
Amount Due: $1426.91

Account No.: AHA499

Co-debtor: None

Panel of EKG of Doctors Hospital
PO Box 25548
Sarasota, FL 34277-2548

Consideration of Claim: Medical Bill
Amount Due: $8.51

Account No.: 9079

Co-debtor: None
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page 2of8

Fill in this information to identify your case:

Debtor 1 Bruce Farlow
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

Case number §8:18-bk-06677
{if known) Ei Check if this is an

amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule AIB....cccccccssscssssesssssessesssssevessssseesseessimesersssuesessstteesessssuescesineeteee $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B........ eee ceeececesceccensenseeeecasenseseenaseeseaenaeteeseessesesseaee $ 16,054.83
1c. Copy line 63, Total of all property on Schedule A/B..o.....ccccccecccececeeceeteneeceneeeeseseveceescaeeeesesceseesenaceseneuaneeseeteeeaeeess $ 16,054.83

Summarize Your Liabilities

 
  

Your liabilities _
Amountyou owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 16,559.45

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F............0ccccccceeees $ 1,500.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...........ccccece $ 47,81 2.16

 

Your total liabilities | $ 65,871.61

 

 

 

cise, Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 106l)
Copy your combined monthly income from line 12 of Schedule 1.00.00. cles eee cecc ee csccessseeeeeaesseratesaeessnsesecenssecaaenss $ 2,000.00

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J.oo.oo.ceeccecccencc sc eecereeeeeecesceetreressssensesssensenecsaeiee $ 5,761.03

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

C) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Hi Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page 3of8

 

Debtor? Bruce Farlow Case number (if known) 8:18-bk-06677

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

     

 

 

 

 

espa gape pepe pp eee sag spage eee __ Total claim
From Part 4 on Schedule E/F, copy the following: ce
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 4,500.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 1,500.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page4of8

DECLARATION OF DEBTOR

I, BRUCE FARLOW, hereby declare under penalty of perjury that the foregoing
information is true and correct.

Lb Zoli ‘ pated: “OSSS/S

BEUCE FARKOW, Debtor
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page5of8

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the Amendment to Schedule E/F,
Amended Summary of Assets and Liabilities, and Notice of Bankruptcy Case, Meeting of
Creditors and Deadlines, has been furnished by U.S. Mail, Postage Prepaid this 9 day of
October, 2018 to the following: Douglas N. Menchise, Trustee, 2963 Gulf to Bay Blvd, Suite
300, Clearwater, FL 33759; US Trustee, 501 E. Polk Street, Suite 1200, Tampa, FL 33602;
Choice Recovery Inc., 1550 Old Henderson Road, Suite $100, Columbus, OH 43220-3662 and

Panel of EKG of Doctors Hospital, PO Box 25548, Sarasota, FL 34277-2548.

TIMOTHY W. GENSMER, P.A.

/s/ Timothy W. Gensmer
Timothy W. Gensmer, Esq.
2831 Ringling Blvd., Suite 202-A
Sarasota, Florida 34237
(941) 952-9377 Telephone
(941) 954-5605 Fax
FL Bar No. 586242
Attorney for Debtor
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page 6of8

 

Information to identify the case:

 

 

Debtor 1 Bruce Farlow Social Security number or [TIN @3gaB-2597
FirstName Middle Name Last Name EIN ~ =
Debtor 2 Social Security number or ITIN:
“ee FirstName Middle Name Last Name
(Spouse, if filing) EIN _

United States Bankruptcy Court Middle District of Florida Date case filed for chapter 7 8/10/18

 

Case number: 8:18—bk~-06677—-MGW

 

fficial For A (For Individuals or Joint D s
Notice of Chapter 7 Bankruptcy Case -— No Proof of Claim Deadline 12/15

 

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
aithough debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want fo have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

  
 

 

1. Debtor's full name Bruce Farlow

  

 

2. All other names used inthe aka Bruce Lane Farlow, aka Bruce L. Farlow

 

 

 

last 8 years
3. Address 8876 Estepona Court
Sarasota, FL 34238
4, " Timothy W Gensmer Contact phone 941-952-9377
Debtor's attorney Timothy W Gensmer, PA
Name and address 2831 Ringling Blvd Email: timaensmer@ aol.com
Suite 202~A
Sarasota, FL 34237
5. Douglas N Menchise Contact phone 727-797-8384
Bankruptcy Trustee 2963 Gulf to Bay Boulevard
Name and address Suite 300

 

 

Clearwater, FL 33759

 

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 1! USC § 701.
For more information, see page 2 >

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case —- No Proof of Claim Deadline page 1
 

Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page 7 of 8

Debtor Bruce Farlow

Case number 8:18—bk-06677-—MGW

 

 

 

 

 

 

 

 

 

6. Bankruptcy Clerk's Office Sam M. Gibbons United States Courthouse Hours open:
801 North Florida Avenue, Suite 555 Monday — Friday 8:30 AM ~
Documents in this case may be filed at this Tampa, FL 33602 4:00PM
address. You may inspect all records filed
in this case at this office or online at Contact phone 813-301-5162
Date: August 14, 2018
7. Meeting of creditors September 12, 2018 at 09:30 AM Location:
suestion must attend the meeting fobe The meeting may be continued or adjourned toa Room 100—A, 501 East Polk St.,
inaj " :
both spouses must attend. Creditors may later date. If so, the date will be on the court (Timberlake Annex), Tampa, FL
attend, but are not required todo so. You docket.
are reminded that Local Rule 5073—1__
restricts the entry of personal electronic “* Debtor(s) must present Photo ID and acceptable
devices into the Courthouse. proof of Social Security Number at § 341 meeting. ***
8. Presumption of abuse The presumption of abuse does not arise.
If the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 11 U.S.C. §
707(b). Debtors may rebut the
presumption by showing special
circumstances.
9. Deadlines File by the deadline to object to discharge or Filing deadline: November 12, 2018
to challenge whether certain debts are
The bankruptcy clerk's office must receive dischargeable:
these documents and any required filing
fee by the following deadlines. . .
You must file a complaint:
¢ if you assert that the debtor is not entitled to
receive a discharge of any debts under any of the
subdivisions of 11 U.S.C. § 727(a)(2) through (7),
or
¢ if you want to have a debt excepted from discharge
under 11 U.S.C § 523{a)(2), (4), or (6).
You must file a motion:
* if you assert that the discharge should be denied
under § 727(a)(8) or (9).
Deadline to object to exemptions: Filing deadline: 30 days after the
The law permits debtors to keep certain property as conclusion of the meeting of creditors
exempt. If you believe that the law does not authorize an
exemption claimed, you may file an objection.

10. Proof of claim No property appears to be available to pay creditors. Therefore, please do not file a

proof of claim now. If it later appears that assets are available to pay creditors, the clerk
Please do not file a proof of claim unless __ will send you another notice telling you that you may file a proof of claim and stating the
you receive a notice to do so. deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a
motion asking the court to extend the deadlines in this notice. Consult an attorney
familiar with United States bankruptcy law if you have any questions about your rights
in this case.

12. Exempt property The law allows debtors to keep certain property as exempt. Fully exempt property will
not be sold and distributed to creditors. Debtors must file a list of property claimed as
exempt. You may inspect that list at the bankruptcy clerk's office or online at
www.pacer.gov. If you believe that the law does not authorize an exemption that the
debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
objection by the deadline to object to exemptions in line 9.

13. Voice Case Info. System McVCIS provides basic case information concerning deadlines such as case opening and closing

(McVCIS)

date, discharge date and whether a case has assets or not. McVCIS is accessible 24 hours a day

 
Case 8:18-bk-06677-MGW Doc/7 Filed 10/09/18 Page 8 of 8

except when routine maintenance is performed. To access McVCIS toll free call
1-866-222-8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case ~- No Proof of Claim Deadline page 2
